Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-25, 27, 28, 32-36 and 65-71 are allowed. 
The following is a statement of reasons for allowable subject matter:  
claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the beam scanning module is configured to cause, for a first facet of the plurality of facets, the light beam to follow a path including a first plurality of scan lines extending primarily along the first direction and spaced apart along the second direction, and to cause, for a second facet of the plurality of facets, the light beam to follow a path that includes a second plurality of scan lines extending primarily along the first direction and spaced apart along the second direction, the first plurality of scan lines interlaced with the second plurality of scan lines as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/16/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872